Case 1:15-cr-00378-PGG Document 154 Filed 11/23/20 Page 1 of 2

Law Office Of

Joaquin Perez
6780 Coral Way ° Miami, Florida 33155
Phone (305) 261-4000 « Fax (305) 662-4067

jplaw!1@bellsouth.net
(Also admitted in Massachusetts and Rhode Island)

Via ECF
November 23, 2020

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
New York, New York 10007

Re: United States v. Fredy Renan Najera Montoya
15-cr-378 (PGG-1)

Dear Judge Gardephe:

By letter motion dated November 2, 2020, (D.E. 151) Mr. Najera raised specific Brady
violations by the government. On November 4, 2020, the government filed a reply glossing over
the concerns raised and suggested that no “further action” was required. (D.E. 153). This simplistic
conclusion raises the same concerns about SDNY prosecutors’ noncompliance with their
Brady/Giglio obligations as found by the Honorable Judge Allison J. Nathan. United States v. Ali
Sadr Hashemi Nejad, 18-cr-224 (AJN). “It is fundamental that Brady/Giglio information must be
turned over in sufficient time for the defendant to effectively make use of it. See United States v.
Coppa, 267 F.3d 132, 144 (2d Cir. 2001). The DOJ Manual directs AUSA’s that “exculpatory and
impeachment information that casts doubt upon proof of an aggravating factor at sentencing” must
be disclosed “no later than the court’s initial pre-sentence investigation.” U.S.A.M §9-5.001(D)
(3) (2018).

It is the government’s duty to actively seek Brady/Giglio material in its files and in the files
of related agencies reasonably expected to have possession of such information. Kyles v. Whitely,
514 U.S. 419, 438 (1995). The Supreme Court has cautioned the government not to “tack too close
to the wind” in complying with its Brady/Giglio obligations. Kyles, 514 U.S. at 439, because
prosecutors are representatives of the government whose interest in a criminal prosecution is “not
that it shall win a case, but that justice shall be done,” Jd. (internal quotation omitted).

The government’s reply misrepresents two significant facts. First, the New York Times’
report was based upon a Honduran Police Intel investigation prepared in 2003 that presented
overwhelming evidence of Mr. Blanco’s sole involvement in the assassination. Thus, the
government made no effort to search for evidence that contradicted its claim. See government’s
Case 1:15-cr-00378-PGG Document 154 Filed 11/23/20 Page 2 of 2

letter dated November 4, 2020 Page 3 § 2. Second, the 3500 materials provided in 2018 does not
contain ‘multiple references’ to Wilter Blanco’s participation in acts of violence. See
government’s letter dated November 4, 2020 Page 293. These misrepresentations are significant
and there is a reasonable probability that timely disclosure of the information would have produced
a different outcome in the proceeding. United States v. Coppa, 267 F.3d 132 (2nd. Cir. 2001).

In this light of prior misrepresentations, Mr. Najera is compelled to object to the
representations made in § 23 of the Pre-sentence Investigation Report, and challenges the
government’s attempt to denigrate Mr. Najera’s acceptance of responsibility by suggesting that:

i) Mr. Najera raised false complaints about his attorney, Mr. Rocha,

ii) The undersigned counsel delayed the case long enough so that one of the
government’s witnesses had to be sentenced and removed from the country, and

iii) Mr. Najera presented blatant lies regarding his purported innocence and threats
allegedly made to another witness (i.e., Devis Leonel Rivera Maradiaga) (PSIR §
23).

This position ignores the history of the case and appears to be solely designed to paint
Najera in a bad light in an effort to impact sentencing factors, such as acceptance of responsibility.
U.S.S.G 3E1.1 App Note 4 and 18 U.S.C. 3553(a)(1):

Mr. Najera is therefore requesting a remote evidentiary hearing as to both the Brady
violation, and issues raised in the objections to the Pre-Sentence Investigation Report.

Respectfully submitted,

/s/ Qoaguin Peney /
JOAQUIN PEREZ, ESQ.
NYB: 52376532

6790 Coral Way

Miami, Florida 33155
Tel. (305) 261- 4000

jplaw1 @bellsouth.net
ce: Matthew J. Laroche, AUSA
Emil J. Bove, III, AUSA
(Via ECF)
2

JOAQUIN PEREZ, ESQ., 6780 Coral Way, Second Floor, Miami, FL 33155 / (305) 261-4000 / Fax: (305) 662-4067
